Name: Commission Directive 1999/16/EC of 16 March 1999 adapting to technical progress Council Directive 77/540/EEC relating to parking lamps for motor vehicles Text with EEA relevance.
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport
 Date Published: 1999-04-12

 Avis juridique important|31999L0016Commission Directive 1999/16/EC of 16 March 1999 adapting to technical progress Council Directive 77/540/EEC relating to parking lamps for motor vehicles Text with EEA relevance. Official Journal L 097 , 12/04/1999 P. 0033 - 0044COMMISSION DIRECTIVE 1999/16/ECof 16 March 1999adapting to technical progress Council Directive 77/540/EEC relating to parking lamps for motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 98/91/EC of the European Parliament and of the Council(2), and in particular Article 13(2) thereof,Having regard to Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 10 thereof,(1) Whereas Directive 77/540/EEC is one of the separate Directives of the EC type-approval procedure which has been established by Directive 70/156/EEC; whereas, consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to Directive 77/540/EEC;(2) Whereas, in particular, Article 3(4) and Article 4(3) of Directive 70/156/EEC require each separate Directive to have attached to it an information document and also a type-approval certificate based on Annex VI to Directive 70/156/EEC in order that type-approval may be computerised; whereas the type-approval certificate provided for in Directive 77/540/EEC should be amended accordingly;(3) Whereas the procedures should be simplified in order to maintain the equivalence envisaged by Article 9(2) of Directive 70/156/EEC between certain separate Directives and the corresponding regulations of the United Nations' Economic Commission for Europe (UN-ECE), when those regulations are amended; whereas, as a first step, the technical requirements of Directive 77/540/EEC should be replaced by those of UN-ECE Regulation No 77 by way of cross-reference;(4) Whereas it is necessary to ensure that the requirements in Council Directive 76/756/EEC(4), as last amended by Commission Directive 97/28/EC(5), and in Council Directive 76/761/EEC(6), as last amended by Commission Directive 1999/17/EC(7), are complied with;(5) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 77/540/EEC is amended as follows:1. In Article 1, paragraph 1 is replaced by the following:"1. Each Member State shall grant EC component type-approval for any type of parking lamp which satisfies the construction and testing requirements laid down in the relevant Annexes."2. In Article 2, the first paragraph is replaced by the following:"Member States shall, for each type of parking lamp which they approve pursuant to Article 1, issue to the manufacturer an EC component type-approval mark conforming to the model shown in Annex I, Appendix 3."3. Article 4 is replaced by the following:"Article 4The competent authorities of the Member States shall inform each other, by means of the procedures specified in Article 4(6) of Directive 70/156/EEC, of each approval which they have granted, refused or withdrawn pursuant to this Directive."4. Article 9 is replaced by the following:"Article 9For the purposes of this Directive, 'vehicle' means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural and forestry tractors and all mobile machinery."5. The Annexes are replaced by the text in the Annex to this Directive.Article 21. From 1 October 1999, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, six months after the actual date of publication of these texts, Member States may not, on grounds relating to parking lamps:- refuse, in respect of a type of vehicle or a type of parking lamp, to grant EC type-approval or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of parking lamps,provided that the parking lamps comply with the requirements of Directive 77/540/EEC, as amended by this Directive, and that, as far as vehicles are concerned, they are installed in accordance with the requirements laid down in Directive 76/756/EEC.2. From 1 April 2000 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approvalfor any type of vehicle on grounds relating to parking lamps, and for any type of parking lamp, if the requirements of Directive 77/540/EEC, as amended by this Directive, are not fulfilled.3. From 1 April 2001 the requirements of Directive 77/540/EEC relating to parking lamps as components, as amended by this Directive, shall be applicable for the purposes of Article 7(2) of Directive 70/156/EEC.4. Notwithstanding paragraphs 2 and 3, for the purposes of replacement parts Member States shall continue to grant EC type-approval of parking lamps, and to permit their sale and entry into service, in accordance with previous versions of Directive 77/540/EEC provided that such parking lamps- are intended to be fitted to vehicles already in use, and- comply with the requirements of that Directive which were applicable when the vehicles where first registered.Article 3The paragraphs and annexes of UN-ECE Regulation No 77, referred to in point 1 of Annex II, shall be published in the Official Journal of the European Communities before 1 April 1999.Article 41. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 1999; however, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, the Member States shall comply with this obligation six months after the actual date of publication of these texts. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 October 1999, or, if the publication of the texts referred to in Article 3 is delayed beyond 1 April 1999, six months after the actual date of publication of those texts.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 16 March 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.(3) OJ L 220, 29.8.1977, p. 83.(4) OJ L 262, 27.9.1976, p. 1.(5) OJ L 171, 30.6.1997, p. 1.(6) OJ L 262, 27.9.1976, p. 96.(7) See page 45 of this Official Journal.ANNEX"LIST OF ANNEXES>TABLE>ANNEX IADMINISTRATIVE PROVISIONS FOR TYPE APPROVAL1. APPLICATION FOR EC COMPONENT TYPE-APPROVAL1.1. The application for EC component type-approval pursuant to Article 3(4) of Directive 70/156/EEC of a type of parking lamp shall be submitted by the manufacturer.1.2. A model for the information document is given in Appendix 1.1.3. The following must be submitted to the technical service responsible for conducting the type-approval tests:1.3.1. Two samples, equipped with the lamp or lamps recommended; if the parking lamps are such that they can be mounted only on one side of the vehicle, the two samples submitted may be identical and be suitable for mounting only on the right or only on the left side of the vehicle.2. MARKINGS2.1. The devices submitted for EC component type approval must bear:2.1.1. the trade name or mark of the manufacturer;2.1.2. in the case of lamps with replaceable light sources: the type(s) of filament lamp prescribed;2.1.3. in the case of lamps with non-replaceable light sources: the nominal voltage and wattage.2.2. These markings shall be clearly legible and indelible and shall be affixed to the illuminating surface, or to one of the illuminating surfaces, of the device. They shall be visible from the exterior when the device is fitted to the vehicle.2.3. Each device shall have sufficient space for the component type-approval mark. This space shall be indicated on the drawings referred to in Appendix 1.3. GRANTING OF EC COMPONENT TYPE-APPROVAL3.1. If the relevant requirements are satisfied, EC type-approval pursuant to Article 4(3) and, if applicable, Article 4(4) of Directive 70/156/EEC shall be granted.3.2. A model for the EC type-approval certificate is given in Appendix 2.3.3. An approval number in accordance with Annex VII to Directive 70/156/EEC shall be assigned to each type of parking lamp approved. The same Member State shall not assign the same number to another type of parking lamp.3.4. Where EC component type approval is requested for a type of lighting and light-signalling device comprising a parking lamp and other lamps, a single EC component type-approval number may be assigned provided that the parking lamp complies with the requirements of this Directive and that each of the other lamps forming part of the lighting and light-signalling device for which EC component type approval is requested complies with the separate Directive applying to it.4. EC COMPONENT TYPE-APPROVAL MARK4.1. In addition to the markings referred to in item 2.1., every parking lamp conforming to the type approved pursuant to this Directive shall bear an EC component type-approval mark.4.2. This mark shall consist of:4.2.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type approval:1 for Germany2 for France3 for Italy4 for the Netherlands5 for Sweden6 for Belgium9 for Spain11 for the United Kingdom12 for Austria13 for Luxembourg17 for Finland18 for Denmark21 for Portugal23 for GreeceIRL for Ireland;4.2.2. in the vicinity of the rectangle the "base approval number" contained in section 4 of the type-approval number referred to in Annex VII of Directive 70/156/EEC, preceded by the two figures indicating the sequence number assigned to the most recent major technical amendment to Directive 77/540/EEC on the date EEC type-approval was granted. In this Directive the sequence number is 00;4.2.3. when a lamp emits a light of amber colour towards the front and rear, the lamp must be marked with an arrow indicating its orientation, the arrow showing to the front of the vehicle.4.3. The EC component type-approval mark shall be affixed to the lens of the lamp or one of the lenses in such a way as to be indelible and clearly legible even when the lamps are fitted to the vehicle.4.4. An example of the EC component type-approval mark is given in Appendix 3.4.5. Where a single EC component type-approval number is issued, as per item 3.4. above, for a type of lighting and light-signalling device comprising a parking lamp and other lamps, a single EC component type-approval mark may be affixed, consisting of:4.5.1. a rectangle surrounding the letter "e" followed by the distinguishing number or letters of the Member State which has granted type approval (see item 4.2.1.);4.5.2. the base approval number (see item 4.2.2., first half-sentence);4.5.3. if necessary, the required arrow, in so far as it relates to the lamp assembly as a whole.4.6. This mark may be located anywhere on the lamps which are grouped, combined or reciprocally incorporated, provided that:4.6.1. it is visible after the installation of the lamps;4.6.2. no light-transmitting components of the grouped, combined or reciprocally incorporated lamps can be removed without simultaneously removing the approval mark.4.7. The identification symbol for each lamp corresponding to each Directive pursuant to which EC component type approval was granted, together with the sequence number (see item 4.2.2, second half-sentence) and, where necessary, the letter "D" and the required arrow shall be marked:4.7.1. either on the appropriate light-emitting surface;4.7.2. or in a group, in such a way that each of the grouped, combined or reciprocally incorporated lamps may be clearly identified.4.8. The dimensions of the components of this mark must not be less than the minimum dimensions specified for individual marks by the various Directives pursuant to which EC component type approval was granted.5. MODIFICATIONS OF THE TYPE AND AMENDMENTS TO APPROVALS5.1. In the case of modifications of the type approved pursuant to this Directive, the provisions of Article 5 of Directive 70/156/EEC shall apply.6. CONFORMITY OF PRODUCTION6.1. As a general rule, measures to ensure the conformity of production shall be taken in accordance with the provisions laid down in Article 10 of Directive 70/156/EEC.6.2. Every parking lamp shall comply with the conditions specified in this Directive. Nevertheless, in the case of a parking lamp selected at random from series production, the requirements as to minimum intensity of the light emitted (measured with a standard filament lamp as referred to in paragraph 8(1)) shall be limited in each relevant direction to 80 % of the minimum values specified in paragraphs 7.1 and 7.2(2). Under the same conditions, the prescribed maximum values may be exceeded by 20 %.(1) Of the documents referred to in point 1 of Annex II to this Directive.(2) Of the documents referred to in point 1 of Annex II to this Directive.Appendix 1>PIC FILE= "L_1999097EN.003902.EPS">>PIC FILE= "L_1999097EN.004001.EPS">Appendix 2>PIC FILE= "L_1999097EN.004102.EPS">>PIC FILE= "L_1999097EN.004201.EPS">Appendix 3EXAMPLE OF THE EC COMPONENT TYPE-APPROVAL MARK>PIC FILE= "L_1999097EN.004302.EPS">The device bearing the EC component type-approval mark shown above is a parking lamp, type approved in Germany (e1) pursuant to this Directive (00) under the base approval number 1471.ANNEX IITECHNICAL REQUIREMENTS1. The technical requirements are those set out in paragraphs 2, 6 to 9 and Annexes 3 to 5 of UN-ECE Regulation No 77 which consists of a consolidation of the following documents:- the Regulation in its original form (00)(1),- supplements 1 and 2 to Regulation No 77 including modifications(2),- supplement 3 to Regulation No 77(3),- supplement 4 to Regulation No 77(4),except that:1.1. Where reference is made to "Regulation No 48", this shall be understood as "Directive 76/756/EEC".1.2. Where reference is made to "Regulation No 37", this shall be understood as "Annex VII to Directive 76/761/EEC."(1)>TABLE>(2)>TABLE>(3)>TABLE>(4) TRANS/WP.29/530".